Citation Nr: 0723887	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-323 55A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for condyloma 
acuminatum (claimed as infections, genital area) as a result 
of exposure to herbicides.

2.  Entitlement to service connection for depression as a 
result of exposure to herbicides.

3.  Entitlement to service connection for sterility as a 
result of exposure to herbicides.

4.  Entitlement to service connection for hypertension as a 
result of exposure to herbicides.

5.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder ("PTSD"), currently evaluated as 30 percent 
disabling. 





REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from January 1966 to 
May 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from separate rating actions by the 
Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  Claims for service 
connection for condyloma acuminatum (claimed as infections, 
genital area), depression, sterility and hypertension (all 
claimed as a result of exposure to herbicides) were denied by 
the RO in September 2005.  The veteran's claim for an 
increased initial rating for PTSD was last denied in February 
2005.

Through various submissions, the veteran has alleged that he 
is unemployable due to service-connected disorders, in 
particular service-connected PTSD.  A claim for a total 
disability evaluation based upon individual unemployability 
is raised and REFERRED to the RO for appropriate action.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.



REMAND

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2006).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5) (2006).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A remand of this matter is necessary in order to comply with 
VA's duty to assist the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  The record includes at 
least two references to the fact that the veteran is in 
receipt of Social Security Administration ("SSA") benefits, 
including a July 2005 letter from a congressional 
representative discussing the favorable decision of the SSA 
regarding the veteran's benefits and an October 2005 
Authorization and Consent to Release Information Form signed 
by the veteran and submitted to VA identifying SSA as a 
source for which the veteran wanted VA to obtain medical 
records on his behalf.  However, the veteran's SSA records 
are not presently associated with the claims file and there 
is no evidence of record that the RO attempted to obtain the 
veteran's SSA records as required.  38 U.S.C.A. § 
5103A(b)(1), Lind v. Principi, 3 Vet. App.  493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, the 
Administration's findings are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
veteran's Social Security Administration 
disability file.  If after attempting to 
obtain the RO is unable to secure same, 
the facility should provide a negative 
response if records are not available and 
under the duty to assist statutes and 
regulations, the RO/AMC must document 
whether further efforts to obtain these 
records would be futile.      

2.  After receiving the SSA disability 
file, the RO/AMC should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decisions reached.  

The veteran and his representative should 
be afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



